DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-14 in the reply filed on 10/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, the claims 15-20 are withdrawn from consideration as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2021, 9/13/2021, 6/1/2021, 4/26/2021 and 7/31/2019 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 7/13/2019.  These drawings are found acceptable by the Examiner.
Claim Objections
Claims objected to because of the following informalities: 
(a)	 Claim 1 comprise of a grammatical error.  It is suggested inserting the article ---an--- in front of the limitation “operation”.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1-14 are indefinite in the claim 1 at the recitation of “the fiducial feature on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging” because the limitations in reference to the what is encompassed by the fiducial features or how the fluorescent material “responds” during cycles of fluorescent imaging. A clear interpretation the structural feature of array cannot be ascertained.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim 6 fails to set fourth an additional structural limitation(s) of the array bur rather intended use.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1-3 and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 USC 102(a)(2) as being anticipated by Sheridan et al (US 6673315).
Regarding claims 1 -3 and 6-14, Sheridan et al teach an array that comprises: a support (104 and 320) having locations (106) that, an operation, receive biological  samples differing from one another to respond differently in successive cycles of fluorescent imaging (intended used) and a fiducial feature (209, 212, 216, and 304) that is formed in or on the support and that is optically reflective to, during successive cycles of fluorescent imaging  (col. 7, line 31-col. 9, line 15), return at least a portion of the incident radiation for locating, adjusting the location of, or registering the support or the locations(an intended use).   Sheridan teaches wherein the fiducial features are disposed over a surface of the support (col. 13, lines 1-34), wherein the features lie outside of an area in which the locations are provided (col. 7, line 3 to col. 9, line 15) and further wherein the support comprises a plurality of areas (320a, 320b and 320c) of the locations are provided in each of a plurality of areas (Fig. 3). Sheridan et al teach wherein the locations are disposed in a regular repeating patter on the support (Fig 3).   Sheridan further teaches wherein the fiducial features comprises a non-closed shape (col. 13, lines 51-64 and further teaches wherein the biological samples may comprise of nucleic acid sequences col. 2, lines 5-9).  Sheridan teaches wherein the fiducial feature comprises a fluorescent material (as fluorescent dye: column 13, lines 1-34). Sheridan teaches wherein the fiducial features comprises a plurality of openings between the inside and an outside thereof and wherein the opening forms a dashed appearance (Fig. 4-7). Sheridan et al additionally teach wherein the fiducial features comprises a non-concentric shapes (col. 13, lines 51-64).   Sheridan et al teach wherein the fiducial feature is structured to produce image data encoding information (col. 8, line 61 to col. 9, line 15).   Sheridan teaches the utilization of light having wavelengths corresponding to wavelengths indicative of activity of sites on the substrate (col. 18, line 44 to col. 20, line 6). 
.

Double Patenting

13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1 and 7-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 10, 13-15 of copending Application No. 16482630 (referred to interchangeably herein as US application no. ‘630). 
	An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of the instant invention and the claim 1 of US application no. ‘630  are directed to an array comprising: a support having locations that, in operation, 
	This feature is recited in the claim 13 of US application no. ‘630 which recites a support having locations that, in an operation, receive biological  sample differing from one another to respond differently in successive cycles of fluorescent imaging; and fiducial features on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging, wherein the fiducial features comprises a non-closed shape.  Both the claims 1 and 13 of US application no. ‘630 recites wherein the fiducial features are disposed on the support in a non-rectilinear layout which is recited in the claim 12 of the instant invention.    
	The limitation of the claim 7 of the instant invention is recited in the claim 6 of US application no. ‘630.  
	The limitation of the claim 8 of the instant invention is recited in the claim 9 of US application no. ‘630.
	The limitation of the claim 9 of the instant invention is recited in the claim 10 of US application no. ‘630.
	The limitation of the claim 12 of the instant invention is recited in the claim 1 of US application no. ‘630.
	The limitation of the claim 13 of the instant invention is recited in the claim 14 of US application no. ‘630.

	Thus the claims 1 and 7-14 of the instant invention are embodied by the claims 1, 6, 9, 10, 13-15 of co-pending Application No. 16482630 and fall entirely within the scope of the claims of the co-pending Application No. 16482630.   The claims of these application are clearly related.
	As the court stated in In re Goodman, 29 USPQ2d 2010 (CAFC 1993),  " a second application-- "containing a broader claim, more generical in its character than the specific claim in the prior patent"--typically cannot support an independent valid patent.  Miller, 151, U.S. at 198; See Stanley, 214 F.2d at 153.   Thus, the generic invention, as noted above is "anticipated" by the species of the patented invention.  Cf., Titanium metal corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claims).  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generical application. "In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354".
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	Claims 1, 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 10, 13-15 of copending Application No. 16482592 (referred to interchangeably herein as US application no. ‘592). 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of the instant invention and the claim 1 of US application no. ‘592  are directed to an array comprising: a support having locations that, in operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent 5imaging; and a fiducial feature on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging. The claim 1 of the instant invention further recites “wherein the fiducial feature comprises a non-closed shape.   
	This feature is recited in the claim 10 of US application no. ‘592 which recites wherein the fiducial features comprises a non-closed shape.  
	The limitation of the claim 6 of the instant invention is recited in the claim 2 of US application no. ‘592.  
	The limitation of the claim 7 of the instant invention is recited in the claim 3 of US application no. ‘592.
	The limitation of the claim 8 of the instant invention is recited in the claim 10 of US application no. ‘592.

	The limitation of the claim 10 of the instant invention is recited in the claim 8 of US application no. ‘592.
	The limitation of the claim 11 of the instant invention is recited in the claim 9 of US application no. ‘592.
	The limitation of the claim 12 of the instant invention is recited in the claim 11 of US application no. ‘592.
	The limitation of the claim 13 of the instant invention is recited in the claim 12 of US application no. ‘592.
	The limitation of the claim 14 of the instant invention is recited in the claim 13 of US application no. ‘592.
	Thus the claims 1 and 6-14 of the instant invention are embodied by the claims 1, 6, 9, 10, 13-15 of co-pending Application No. 16482592 and fall entirely within the scope of the claims of the co-pending Application No. 16482592.  The claims of these application are clearly related.
	As the court stated in In re Goodman, 29 USPQ2d 2010 (CAFC 1993),  " a second application-- "containing a broader claim, more generical in its character than the specific claim in the prior patent"--typically cannot support an independent valid patent.  Miller, 151, U.S. at 198; See Stanley, 214 F.2d at 153.   Thus, the generic invention, as noted above is "anticipated" by the species of the patented invention.  Cf., Titanium metal corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claims).  This court's predecessor has held 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Montagu et al (20050017191, January 2005) teach a support for an array of fluorescently labeled samples.
Conclusion
17.	 No claims are allowed.  However, some of the claims have not been rejected under prior art because the prior art does not expressly teach the combination of features wherein the plurality of opening comprises at least one open ring and a plurality of bested open rings as recited in the claims 4-5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/           Primary Examiner, Art Unit 1637